Citation Nr: 1628818	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a head injury with residual vision problems and headaches (now claimed as eyes and migraines).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety disorder.  

3.  Entitlement to service connection for depressive disorder.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio, which denied entitlement to service connection for PTSD and depression, in addition to the Veteran's requests to reopen his claims of entitlement to service connection for anxiety and head injury residuals.  The matters have since been transferred to the RO in Houston, Texas.  

The Board observes that although the Veteran did not request a hearing before the Board in his February 2010 Form 9, a February 2016 letter from VA indicates that the Veteran was placed on a list of persons waiting to appear for a Travel Board hearing.  Later in February 2016, the Veteran submitted his response to the letter, which indicated that he wanted to withdraw his request for a Travel Board hearing.  The Veteran submitted a duplicate copy of this response in March 2016.  In light of the Veteran's responses noting that he wished to withdraw his request for a Travel Board hearing, the Board finds the Veteran's request for a hearing withdrawn pursuant to 38 C.F.R. § 20.704(e) (2015).  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains a December 2015 VA medical opinion regarding the Veteran's reported migraine headaches.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of reopening the Veteran's claim for service connection for anxiety, and the issues of entitlement to service connection for a head injury with residuals, depression, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed January 2006 rating decision denied entitlement to service connection for a head injury with residual visual problems and headaches based on determinations that there was no evidence of an in-service head injury and that the evidence failed to show that the Veteran's then-current residuals were related to his active military service.  

2.  New and material evidence received since the January 2006 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a head injury with residual vision problems and headaches (now claimed as eyes and migraines).  


CONCLUSIONS OF LAW

1.  The January 2006 rating decision, which denied the Veteran's claim for service connection for a head injury with residual visual problems and headaches, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  The additional evidence received since the January 2006 rating decision is new and material, and the claim of entitlement to service connection for a head injury with residual vision problems and headaches (now claimed as eyes and migraines), is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim of entitlement to service connection for a head injury with residuals, the Board need not assess VA's compliance with the VCAA with respect to reopening this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Claims to Reopen

	Legal Criteria

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to the VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.  

Historically, the RO issued a decision in January 2006 denying entitlement to service connection for a head injury with residuals, as the evidence of record failed to show an in-service head injury or that the Veteran's head injury residuals were related to his active military service; the Veteran was notified of the rating decision in a letter dated the same month.  The Veteran did not appeal this decision, and it therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103; see also 38 C.F.R. §§ 20.200, 20.201, 20.302.  The Veteran filed the instant claim to reopen the issue of entitlement to service connection for a head injury with residuals in September 2007.  

At the time of the last final rating decision in January 2006, whereby the RO denied the Veteran's claim of entitlement to service connection for anxiety, the evidence, in pertinent part, consisted of the Veteran's service treatment records and a December 2005 VA examination report.  The Veteran's service treatment showed that on entrance into service, he denied a history of frequent or severe headaches.  The Veteran's November 1961 report of medical examination on entrance into service provides that the Veteran was clinically evaluated as normal with the exception of a left varicocele.  Though not specifically referenced in the January 2006 rating decision, the Veteran's service treatment records reflected that in August 1962, he reported a one-month history of right frontal headaches followed by five-minutes of dizziness; the treating provider's impression was atypical migraine.  Additionally, a May 1963 service treatment record regarding complaints of dizziness notes that the Veteran had occasional frontal headaches relieved by "APCs" and that hyperventilation reproduced symptoms.  The impression appears to be: "?? hyperventilation syndrome."  The Veteran's March 1966 report of medical examination on separation from service provides that the Veteran was clinically evaluated as normal except for body marks, scars, or tattoos; the summary of defects and diagnoses notes a vision defect.  

Additional evidence presented since the January 2006 final denial includes VA treatment records from the San Antonio, Laredo, and Central Texas VA Medical Centers dated from February 2007 to September 2015, a March 2015 VA migraines examination, and a December 2015 VA medical opinion regarding migraine headaches.  The March 2015 VA examination report and December 2015 VA medical opinion include etiology opinions concerning the relationship between the Veteran's claimed head injury disability and his in-service diagnosis of atypical migraine.  Particularly in light of the positive etiology opinion contained in the March 2015 VA examination report, the Board concludes that this evidence is new and material because it was not of record at the time of the VA's final rating decision in January 2006, and it raises a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a head injury with residuals.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  

With respect to the Veteran's request to reopen his claim for service connection for anxiety, as will be explained below, the Board finds that it is appropriate to defer adjudication of this issue pending further development on remand.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a head injury with residual visual problems and headaches is reopened, and to this extent only, the appeal is granted.  



REMAND

The Veteran contends that he is entitled to service connection for a head injury with residuals; as set forth in the December 2005 VA examination report and February 2010 VA Form 9, the Veteran maintains that as a result of hitting his head on an aircraft jet wing in or around 1965, he has experienced residual migraine headaches and related symptoms that have continued since service.  The Veteran also contends that there is new and material evidence sufficient to reopen his claim for service connection for anxiety, and that he is entitled to service connection for depression and PTSD.  Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

As an initial matter, with respect to the Veteran's claim for service connection for a head injury with residuals, the Board notes that while the record does not contain objective evidence of a head injury during service, the Veteran is competent to describe a head injury during that time.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, as set forth above, the Veteran's service treatment records document that he received treatment for headaches and dizziness and was given a diagnosis of atypical migraines while in service.  

At his December 2005 VA examination, the Veteran reported recurring headaches that involved visual symptoms as well as nausea.  The examiner noted that the Veteran's headaches "start with a mood disorder."  The examiner rendered diagnoses of post-concussion head injury and migraine headaches.  Objective factors pertaining to the Veteran' post-concussion head injury diagnosis were incoordination of the left hand and shaky extremity.  

The March 2015 VA headaches examination report lists a diagnosis of migraine headaches.  In addition to headache pain, the examination report provides that the Veteran's non-headache symptoms include sensitivity to light and to sound.  The examiner opined that it was at least as likely as not that the Veteran's migraine headaches were incurred in service, as he was treated for a migraine headaches in service and has continued to experience migraine headaches since then.  However, in a December 2015 VA medical opinion, the examiner opined that the Veteran's migraine headaches were less likely than not incurred in, or caused by, the atypical migraine diagnosed in August 1962.  In offering this opinion, the examiner relied, in part, on a finding that the only documented post-military headache of record was in June 2006, when the Veteran reported morning headaches.  

Upon consideration of the VA examination reports and medical opinions, in addition to the Veteran's treatment records, the Board finds that clarification is needed prior to adjudicating the Veteran's claims.  Although the December 2005 VA examination report lists a diagnosis of postconcussion head injury, with objective factors of incoordination of the left hand and shaky extremity, the March 2015 VA examination report and December 2015 VA medical opinion only address the Veteran's reported migraine headaches.  Thus, the Board finds that a VA examination that clarifies the diagnoses pertaining to the Veteran's reported head injury with residuals should be obtained on remand, particularly in light of a March 2015 VA psychiatry treatment record noting shaking of the left extremities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Additionally, in light of the December 2005 examination report notation that the Veteran's reported migraine headaches "start with a mood disorder," a medical opinion that addresses whether the Veteran's claimed psychiatric disorders are related to service, to include as due to the Veteran's reported in-service head injury, is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Under VA's duty to assist, it must make reasonable efforts to help a claimant obtain relevant records that may substantiate a claim, including those from VA and private medical providers.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  A review of the December 2015 VA medical opinion suggests that there may be treatment records that are missing from the Veteran's claims file.  As noted above, the examiner referenced a June 2006 primary care treatment record that documented a complaint of morning headaches.  Although the claims file includes treatment records from the San Antonio VA Medical Center that appear to encompass this date, it does not contain the above-noted June 2006 primary care treatment record.  Thus, on remand, the AOJ should obtain, and associate with the Veteran's claim file, any outstanding VA or private treatment records that are pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 612 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Because the requested opinions and possible outstanding treatment records may pertain to the Veteran's request to reopen his claim for service connection for anxiety, the Board finds that it is appropriate to defer adjudication of this issue until the requested development has taken place.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include the above-noted June 2006 primary care treatment record noting morning headaches.  

Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA TBI examination to clarify and/or determine the nature and etiology of any residuals of the Veteran's reported in-service head injury.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:

a.  The examiner should identify, with specificity, all symptoms and diagnoses pertinent to the Veteran's reported head injury with residuals, to include headaches, visual impairment, gastric disturbances, incoordination, shakiness of the extremities, and dizziness.  

In providing clarification regarding the Veteran's pertinent symptoms and diagnoses, the examiner should, at a minimum, address the above-noted examination reports, including the December 2005 VA examination report that includes a diagnosis of postconcussion head injury with noted objective factors of incoordination of the left hand and shaky extremity, and a notation that the Veteran's headaches "start with a mood disorder."  

b.  For each symptom and diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the symptom or disability is caused by, or otherwise etiologically related to, the Veteran's active military service, to include his reported head injury.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	Schedule the Veteran for a VA examination with an appropriate medical examiner to determine the nature and etiology of any acquired psychiatric disorder(s).  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

a.  Identify whether the Veteran currently has an acquired psychiatric disorder under the diagnostic criteria.  

b.  For any acquired psychiatric disorder that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the acquired psychiatric disorder is caused by, or otherwise etiologically related to, the Veteran's active military service, to include his reported head injury.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

4.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


